Citation Nr: 1512189	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1963.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the September 2014 Board hearing presided over by the undersigned Veterans Law Judge.

In a June 2012 statement, the Veteran revoked his appointment of Disabled American Veterans (DAV) as his representative.  As a claimant retains the right to revoke his representative at any time, the June 2012 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time.  38 C.F.R. § 14.631(f) (2014).  

The Board notes that the Veteran's Motion for Reconsideration of the June 2008 Board decision was denied.  See December 2014 letter from the Board.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2008 Board decision, the Board denied a claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, based on the determination that a psychiatric disorder did not have its onset during service or is related to service, nor was a psychiatric disorder caused or aggravated by service-connected disability.  

2.  The Veteran did not submit a timely appeal to the United States Court of Appeals for Veterans Claims for the June 2008 Board decision.

3.  The additional evidence presented since the June 2008 Board decision is new and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The June 2008 Board decision, which denied entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  The additional evidence presented since the June 2008 Board decision is new and material to the claim for service connection for an acquired psychiatric disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the previously denied claim for service connection for an acquired psychiatric disorder, discussion concerning compliance with the duties to notify and assist is not necessary.  

Application to Reopen the Claim for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a June 2008 Board decision, the Board denied a claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, based on the determination that a psychiatric disorder did not have its onset during service or is related to service, nor was a psychiatric disorder caused or aggravated by service-connected disability.  After the Veteran was notified of the adverse decision, the Veteran did not file a timely appeal to the United States Court of Appeals for Veterans Claims.  Therefore, the Board decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

At the time of the July 2008 Board decision, the evidence of record included the Veteran's service treatment records, post-service treatment records, an October 2007 VA examination, and the Veteran's lay statements.  

The additional evidence presented since the June 2008 Board decision includes the September 2014 Board hearing, in which the Veteran testified that he had psychiatric symptoms in service, to include anxiety, but that he was unable to communicate his problems to the doctor when in service.  See September 2014 Board hearing transcript at p. 6.  The credibility of the Veteran's testimony is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because lay evidence from the Veteran indicating that he had psychiatric symptoms in service is pertinent evidence that was absent at the time of the June 2008 Board decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the Veteran's September 2014 Board hearing testimony is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for an acquired psychiatric disorder.  


ORDER

Because new and material evidence has been received, the claim of service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, is reopened.  


REMAND

The Veteran argues that he has a psychiatric disorder, to include anxiety and depression, that is related to service, to include as secondary to his service-connected disabilities of sleep apnea and residuals of broken nose with severely deviated nasal septum.  The Veteran reports that he had psychiatric symptoms in service, to include anxiety, but that he was unable to communicate his problems to the doctor when in service, and that he self-medicated with alcohol in service and thereafter.  See September 2014 Board hearing transcript at p. 6, 9-10.  Accordingly, a VA examination is warranted to determine the nature and etiology of a psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding treatment records regarding his mental health, specifically to include private treatment records from May 2010 to present.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.  

2. Please obtain all VA treatment records from May 2010 to present.    

Associate any records obtained with the claims file.

3. Afterwards, please schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of a psychiatric disorder.  Make the claims file available to the examiner for review of the case (including both Virtual VA and VBMS).  The examiner is asked to note that this case review took place.  

(a) Provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disability, to include depression and anxiety.  

In so doing, opine whether it is at least as likely as not (probability of 50 percent) that the Veteran has or has had a psychiatric disorder at any point during the current appeal period (May 2010 to present), and to identify such disorder(s).  

(b) If the Veteran has a psychiatric disorder during the appeal period, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that such psychiatric disorder is etiologically related to service.  

Note that the Veteran's mental health is presumed sound upon entry into service.

The examiner's attention is invited to the Veteran's report that he had psychiatric symptoms in service, to include anxiety, but that he was unable to communicate his problems to the doctor when in service, and that he self-medicated with alcohol.  See September 2014 Board hearing transcript at p. 6, 9-10.  

(c) If a psychiatric disorder is not related to service, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that a psychiatric disorder was caused by the service-connected sleep apnea and/or residuals of broken nose with severely deviated nasal septum, to include as a result of loss of sleep therefrom.

The examiner's attention is invited to the September 2014 Board hearing transcript.

(d) If a psychiatric disorder is not related to service and was not caused by a service-connected disability, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that a psychiatric disorder was aggravated (i.e., worsened) beyond the natural progress by the service-connected sleep apnea and/or residuals of broken nose with severely deviated nasal septum, to include as a result of loss of sleep therefrom. 

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to sleep apnea and/or residuals of broken nose.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  

Please note that the October 2007 VA medical opinion is inadequate as the examiner did not sufficiently address whether the Veteran's service-connected sleep apnea and/or residuals of broken nose with severely deviated nasal septum caused by his psychiatric disorder.  Further, the examiner stated that it would be mere speculation to determine whether the Veteran's sleep apnea aggravated his psychiatric disorder, but did not provide an explanation for the basis of that determination. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


